Per Curiam,
The two assignments of error are to the refusal of the defendant’s points for binding instructions, first, that the verdict must be not guilty as to the charge of seduction; and, second, that the verdict must be not guilty. It is argued, first, that the evidence of the prosecutrix negatived the charge contained in the indictment and, in effect, showed that force was used, which amounted to rape; second, that the promise of marriage was conditional; and, third, that the testimony of the prosecutrix as to the promise of marriage was not corroborated by other evidence, either circumstantial or positive. We have carefully examined the evidence relating to these three propositions and conclude that it was sufficient to warrant the submission of the essential questions of fact to the jury. No good purpose would be served by reciting the evidence in this opinion.
The judgment is affirmed.